United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Houston, TX, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1041
Issued: January 24, 2014

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On March 26, 2013 appellant, through counsel, filed a timely appeal of the February 27,
2013 merit decision of the Office of Workers Compensation Programs (OWCP) denying his
claim for an injury occurring on July 4, 2012.1 By that decision OWCP found that the injury did
not arise in the performance of duty, as the injury occurred in the airport’s parking lot prior to
appellant’s scheduled work time and the parking garage where the incident occurred was open to
all contract parking holders. An appeal was docketed as No. 13-1041.
The Director of OWCP filed a motion on September 9, 2013 requesting the Board to set
aside the February 27, 2013 decision and remand the case for further specified development.
The Director acknowledged that appellant, a federal air marshal, had been in the performance of
duty on July 4, 2012 when he slipped on some oil while getting out of his car in an employee
airport parking garage approximately 30 minutes prior to his report time. The Director
1

On July 7, 2012 appellant, then a 42-year-old federal air marshal, filed a traumatic injury claim alleging that on
July 4, 2012 he slipped on some oil while getting out of his car and hit his back on the door of the car. The injury
occurred 30 minutes prior to appellant’s scheduled work time in terminal B parking garage at the Bush International
Airport in Houston, Texas. On August 30, 2012 OWCP denied his claim on the grounds that the injury did not arise
in the performance of duty as the injury occurred in the airport’s parking lot prior to his actual work shift and he was
not engaged in any employment-related duties at the time of the injury. By decision dated February 27, 2013, an
OWCP hearing representative affirmed the denial of appellant’s claim.

acknowledged that while the employing establishment did not own the parking garage where the
injury occurred, the employing establishment had contracted for its use and paid its employees’
parking expenses. Although anyone with a parking contract was permitted to park in the garage,
it was not open or accessible to the general public and the employing establishment’s employees
had to swipe their badges to gain access to the garage, have a hang tag displayed in order to park,
and were required to park in a certain area of the garage. The Director concluded that as, under
the facts and circumstances of this case, appellant established that he sustained an injury in the
performance of duty on July 4, 2012. The Director stated that, on remand, OWCP will develop
the claim to determine the nature and extent of appellant’s employment-related medical
condition and any related disability claimed by appellant.
The Clerk of the Board served appellant with a copy of the Director’s motion to remand.
By letter dated September 17, 2013, appellant, through his attorney of record, agreed with the
Director’s motion to remand.
The Board has duly considered the matter and concludes that, as the Director has
acknowledged that OWCP incorrectly determined that appellant was not in the performance of
duty on July 4, 2012 when he was injured and on remand OWCP will issue a de novo decision
following any necessary further development on the nature and extent of appellant’s
employment-related medical condition and any related disability claimed by appellant, the
Director’s motion to remand should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of
Office of Workers Compensation Programs is granted. The decision of OWCP dated
February 27, 2013 is set aside and the case remanded for further proceedings consistent with this
order of the Board.
Issued: January 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

